Case 1:18-cv-00275-GZS Document 296 Filed 12/14/20 Page 1 of 1               PageID #: 1033




                            UNITED STATES DISTRICT COURT
                                    District of Maine

 NICHOLAS A. GLADU,                          )
       Plaintiff,                            )
                                             )
 v.                                          )
                                             )     No. 1:18-cv-00275-GZS
 GARY WALTZ, et al.,                         )
                                             )
             Defendants.                     )
                                             )
                                             )

                         ORDER AFFIRMING THE
              RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       The United States Magistrate Judge filed with the Court on October 30, 2020, his

Recommended Decision (ECF No. 286). Plaintiff filed his Objection to the Recommended

Decision (ECF No. 290) on November 20, 2020. Defendants filed their Response to Plaintiff’s

Objection to the Recommended Decision (ECF No. 295) on December 14, 2020.

       I have reviewed and considered the Magistrate Judge's Recommended Decision, together

with the entire record; I have made a de novo determination of all matters adjudicated by the

Magistrate Judge's Recommended Decision; and I concur with the recommendations of the United

States Magistrate Judge for the reasons set forth in his Recommended Decision, and determine

that no further proceeding is necessary.

       1.      It is therefore ORDERED that the Recommended Decision of the Magistrate Judge
               is hereby AFFIRMED.

       2.      It is ORDERED that Defendants’ Motion for Summary Judgment (ECF No. 197)
               is hereby GRANTED and that judgment in favor of Defendants on Plaintiff’s
               Amended Complaint is entered.

                                                  /s/George Z. Singal_____________
                                                  U.S. District Judge
Dated this     day of December, 2020.
